DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 13-15 in the reply filed on 03/05/2021 is acknowledged.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkoshi et al. (U.S. App. Pub. No. 2010/0238063).
Regarding claims 1-2, 7 and 9, Ohkoshi et al. teaches an epsilon type iron oxide material having iron partially substituted by another metal M including Al or Ga. (Abstract). Ohkoshi et al. teaches that the average particle diameter may be in the range of 5 to 200 nm, with a particle size fluctuation of less than 80% (par. [0021]), with fluctuations as low as 42%. (see Table 2).
While Ohkoshi et al. does not specifically teach the D90 or the geometric standard deviation of the particles as claimed, the reference teaches producing uniform particles having narrow particle distributions and therefore the limitations would either be inherent in the particles described in the prior art or would be a matter of routine optimization of the synthesis conditions described in the reference.
Regarding claims 4-6 and 13-15, the particles may be mixed with a coating agent to form a coating which would meet the limitations of a magnetic recording medium and component as claimed. (par. [0062]).
Regarding claim 8, Ohkoshi et al. teaches that the particles may be spherical (par. [0046]) which would suggest an aspect ratio that is approximately 1.
Claims 1-9 and 13-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘066 (U.S. App. Pub. No. 2010/0171066).
Regarding claims 1-2, 7 and 9, ‘066 claims an epsilon iron oxide particle having been partially substituted with at least 2 different metals. (Abstract). The particle has a D90 diameter of about 30 nm (see Fig. 2) and an average diameter of 5 to 120 nm. (par. [0019] and Table 4). The coeffificnet of variation of the particle is approximately 38-53%.
While Ohkoshi et al. does not specifically teach the geometric standard deviation of the particles as claimed, the reference teaches producing uniform particles having narrow particle distributions and therefore the limitations would either be inherent in the particles described in the prior art or would be a matter of routine optimization of the synthesis conditions described in the reference.
Regarding claim 3, the volume of the particles is preferably 5,000 nm3 or less. (par. [0053]).
Regarding claims 4-6 and 13-15, the particles may be used in a magnetic recording medium coating composition. (par. [0055]).
Regarding claim 8, the particles have an aspect ratio of 1.5 or less. (par. [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        03/26/2021